DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered. 

This action is in response to the amendment dated 2/22/2021 that was entered with the submission of the request for continued examination dated 2/22/2021.  Claims 31 and 40 are currently amended.  Claims 41-44 are newly added.  Claims 1-30 have been canceled.  Presently, claims 31-44 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings were received on 2/22/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see the Compliance with 35 U.S.C. 112 section on pages 8-10 of the response filed 2/22/2021, with respect to the rejection of claims 31-40 under 35 U.S.C. 112(a) as provided in the Office action dated 8/27/2020 have been fully considered and are persuasive.  The rejection of claims 31-40 under 35 U.S.C. 112(a) as provided in the Office action dated 8/27/2020 has been withdrawn. 
Applicant’s arguments, see the Patentability of Claims 31-44 section on pages 10-11 of the response filed 2/22/2021, with respect to the rejection of claims 31-40 under 35 U.S.C. 103 as being unpatentable over Tiberghien et al. (US 8201853) in view of Compton et al. (US 5018352) in view of Blenkush (US 4541457) have been fully considered and are persuasive.  It is considered that the amendments to claim 31 to recite that the third seal is positioned along the first interior bore at a location radially inward from the maximum exterior circumferential surface of the female coupling device and the stem having a stem head retained in a fixed orientation relative to the first circular opening and that the front-most surface of the clip member being slidably engaged with a slot extending through the maximum exterior circumferential surface of the female coupling device overcomes the rejection of record provided in the Office action dated 8/27/2020.  The rejections of claims 31-40 under 35 U.S.C. 103 as being unpatentable over Tiberghien et al. (US 8201853) in view of Compton et al. (US 5018352) in view of Blenkush (US 4541457) as provided in the Office action dated 8/22/2020 have been withdrawn. 

Allowable Subject Matter
Claims 31-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 31, the prior art of record does not disclose or suggest a coupling system having a female coupling device and a male coupling device wherein the female coupling device includes a first main body defining a maximum exterior circumferential surface and a first interior bore having a first bore diameter extending along a longitudinal axis, a sleeve that is longitudinally slideable within the first interior bore of the first main body with a first seal seated in a first groove of the first main body along the first interior bore, a stem having a stem head retained in a fixed orientation relative to a first circular opening such that a second seal mounted to the stem head is positioned in a same axial plane as the first seal and wherein the second seal is configured to seal between the sleeve and the stem head with the stem head defining a stem front face that is oriented toward the first circular opening and that has a diameter greater than half the first bore diameter and less than an innermost interior diameter of the sleeve and wherein a third seal is positioned along the first interior bore at a location radially inward from the maximum exterior circumferential surface of the female coupling device and axially forward of the first and second seals and a quick disconnect clip member having a slider plate that defines a front-most surface of the clip member closest to the first circular opening of the female coupling device and the front-most surface of the clip member being slidably engage with a slot extending through the maximum exterior circumferential surface of the female coupling device and wherein a second main body of the male coupling device is shaped to simultaneously engage with 
Additionally, applicant’s arguments filed 2/22/2021 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/A.J.R/Examiner, Art Unit 3753   

/CRAIG J PRICE/Primary Examiner, Art Unit 3753